DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note to Applicant
The claims as written are very unclear to the examiner, as it is not clear how to define the metes and bounds of the claims. Many of the claims appear to be merely paragraphs pulled from the specification describing what occurs in the method without actually reciting method steps. Furthermore, it appears that the applicant has copied MATLAB functions into the claims; however, that is not detailed or well understood in the art. Therefore, the examiner is applying prior art to the current rejection based on the fact that the claims can be read on if there is a system/device utilizing a method that inputs user variables into a neural network. The examiner recommends utilizing actual method steps to outline how the sleep state is detected.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claims 1 and 8 contains the abbreviation GRD.  The abbreviation for a term should follow the definition of the transformation, as it is unclear what GRD stands for in the claims alone. 
Claim 3 contains “e.g. a five-minute time window” and “e.g. 80% of the episodes.” It is unclear why this is added to the claims as it does not define any parameters in the actual claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 contain in the preamble “a method/device for detecting a sleep state by heart-rate and movement data.” However, there is not a method step or an output in which the sleep state is actually detected or determined.
Claims 1 and 10 contain the following variables: “f_ma,” “MAX,” “hr(t),” “min_hr,” “MHR(t),” “y(t),” “y(t-1)”, “F_input(t)”; however it is unclear what these are defined as in terms of the claims. All of the variables and functions utilized to comprise this function need to be defined.
Claims 1 and 10 contain the limitation “artificial average functions” however it unclear to the examiner what an artificial average function is as it doesn’t appear to be a well know term in the art.
Claims 1 and 10 contains the limitation “GRD, which is defined as GRD(t)=f_ma(MAX(0,hr(t)-min_hr)/MHRc(t)), where MHRc(t) is MHT(t) calculated with a 
Claims 1 and 10 contains the limitation “and at least a portion of the variables (HRD, MHR, MAD, Resp, GRD) derived from the heart-rate and/or inter-beat interval data are further modified by 2-4 artificial average functions, which have the form f ma(t)=y(t)=(c*y(t-1)+Finput(t))/(c+1), where c is 20-80 with a sample window of 5s and F_input is the input function to be averaged.”.  It is unclear if the phrase “are further modified by” is intended to mean an active method step of actually modifying these variables or merely stating something that has been previously done to the variables before they are inputted. 
Claim 3 recites the limitation "the real-time detection of the method" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the episodes" in lines 5-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the bulk" in lines 5-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is unclear as the examiner does not know what the actual method steps are within the claim. 
Claim 3 has the limitation “wherein in addition to the real-time detection of the method, a correction is calculated during a dynamic delay....” However, it is unclear when the “real-time detection of the method” occurred as it is not detailed in claim 3 or claim 1 in which it depends and “in addition to…” does this occur simultaneously or after the method steps in claim 1.  
Claim 5 contains the limitation “wherein a calculation of night-time averages of the heart-rate variability occurs in the method in such a way that…” However, it is unclear when this method step occurs in the method, is it arbitrary or does it occur after a certain step.
Claim 6 contains the limitation “wherein the values of the heart-rate variability variables are distributed in the calculation by the average night-time heart-rate variability.”  However, it is unclear when this method step occurs in the method, is it arbitrary or does it occur after a certain step.
Claim 7 recites the limitation "the night-time background parameters".  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-10 are particularly confusing, as the preamble states a device, but the claim body only recites a method step of inputting variables.  Therefore, it appears as if applicant is attempting to recite a product and process in the same claim; MPEP 2173.05(p).  Therefore, it is unclear if a device infringes when these variables are actively input into the device or merely a device capable of receiving input.  For examination purposes, the examiner interprets the device as capable of receiving the inputs. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because, although the claims recite a series of steps, and is therefore a process (Step 1), the claimed invention is directed to an abstract idea, specifically to mental processes. The claims are directed to inputting time changing variables as input data for neural network software which can all be done either mentally by a user or utilizing pen and paper.
Furthermore, the claimed invention is directed to an abstract idea, a mental process, (Step 2A: Prong 1) without significantly more. With regard to Step 2A, Prong 2, the judicial exception is not integrated into a practical application because the only step required of the claims is inputting variables into a neural network, this can be performed simply by the user inputting data in their mind which is purely a mental process. As established with the Alice decision, merely utilizing a processor or computer to automate and implement a method does not make it novel or patentably distinct.
This method of “detecting a sleep state by heart-rate and movement data” is insignificant extra-solution activity to the well-known and understood concept of monitoring a patient. See MPEP 2106.05(g) for more information concerning insignificant extra-solution activity, CyberSource, 654 F.3d at 1375. See also Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Teller (US 2004/0133081 A1).
Regarding claims 1-10, Teller discloses a method and device for detecting a sleep state by heart-rate and movement data, in which method neural network software is used for detecting a sleep state and in which the input data are movement data and data derived from heart rate data and data derived from inter-beat interval data and respiration data (e.g. Table 3; [0233]), comprising: inputting time changing variables used as input data for the neural network software (e.g. [0073]; Table 2 [0238] neural network processing.) Teller is silent regarding the specific time changing variables as disclosed in the claims; however, it is unclear what the claims require as detailed above. Therefore, one of ordinary skill in the art would be able to utilize the system of Teller to input the known time changing variable that are necessary for determining sleep state as outlined in Table 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Verrier (US 5,902,250 A); Freeberg (US 2005/0197588 A1); Suzuki (US 2007/0106183 A1); Heneghan (US 2009/0203972 A1); and Schmidt (US 2017/0367646 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessandra Hough								January 14, 2021
/J.F.H./Examiner, Art Unit 3792        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792